Exhibit 16 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 May 8, 2013 U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549-7561 Re: Univest Tech, Inc. SEC File No. 0-54171 On May 6, 2013 my appointment as auditor for Univest Tech, Inc. ceased. I have read Univest Tech, Inc.’s statements included under Item 4.01 of its Form 8-K dated May 8, 2013 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
